DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6th 2022 has been entered.

Response to Amendment
According to paper filed January 6th 2022, claims 1-20 are pending for examination with a May 16th 2019 effective filing date.
	By way of the present Amendment, claims 3-5, 10-12, and 17-18 are previously canceled. Claims 1, 7-8, 14-15, and 20 are amended, no claim is added.	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

	Claims 1, 8, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Dao et al. (US 2020/0219009), hereinafter Dao, in view of Wubbels et al. (US 10,599,984), hereinafter Wubbels, and further in view of Aftab et al. (US 2019/0325353), hereinafter Aftab.

Claim 1
“generate a reference output of a machine learning model based on an input to the machine learning model; store the reference output of the machine learning model in a database” Dao abstract discloses “[t]he machine learning engine performs carrying out the decision task for input data by using a trusted machine learning model, and providing a result attestation for the decision output” and Dao [0054] discloses “[t]he permanent memory circuitry comprises the machine learning model, which is a data structure, in particular equipped with data access software library, like a database software”;

“generate a second output of the machine learning model based on the input to the machine learning model; retrieve the reference output of the machine learning model from the database” Dao [0087] discloses “an ML model typically represents a data structure like a neuronal network that is getting more reliable by training with training data 170 retrieved via the first interface…. The results of such training phase is represented in the at least one ML model 120”;

“determine whether the second output of the machine learning model matches the reference output of the machine learning model” Wubbels col.12 lines 60-66 discloses “to measure the accuracy of the machine learning model and/or the reference member, the processor can measure a specificity and a sensitivity of the machine learning model and the reference member as a threshold associated with the output of the machine learning model and the reference member varies, as described in this application”;

“load the machine learning model into a main memory before determining whether the second output of the machine learning model matches the reference output of the machine learning model” Wubbels col.11 lines 61-64 discloses “the process of generating the machine learning model can become faster because less processor power, and memory is necessary in generating a deployable machine learning model”;

“serialize the machine learning model into a serialized format based on determining that the second output of the machine learning model matches the reference output of the machine learning model; save the machine learning model in the serialized format to a file based on serializing the machine learning model into the serialized format” Aftab [0034] discloses “the MLM runners provide RESTful interfaces which use Protobuf to deserialize the MLM inputs and serialize MLM outputs”;

“calculate a file integrity value of the file using a file integrity detection function; determine whether the file integrity value matches the reference file integrity value of the file” Dao [0025][0026] discloses “[s]uch model attestation has the task to confirm the reliability of the machine learning model. … Other ways of attestation are also encompassed by the invention, like certificates, a hash etc.”;
	File “integrity value” is construed and cited as “a hash value, a checksum value, a fingerprint, a CRC value, and/or the like” as described in paragraph [0091] of US 2020/0364612.

“deserialize the file to provide the machine learning model based on determining that the file integrity value matches the reference file integrity value of the file” Aftab [0034] discloses “the MLM runners provide RESTful interfaces which use Protobuf to deserialize the MLM inputs and serialize MLM outputs. … The model runner and the on-boarded (serialized) code/data are also installed, along with codes compiled from the uploaded artifacts for (de)serialization of inputs/outputs of the model’s web service”;

“perform an operation with the machine learning model based on deserializing the file” Aftab [0034] discloses “the MLM runners provide RESTful interfaces which use Protobuf to deserialize the MLM inputs and serialize MLM outputs. … The model runner and the on-boarded (serialized) code/data are also installed, along with codes compiled from the uploaded artifacts for (de)serialization of inputs/outputs of the model’s web service”.

Dao, Wubbels, and Aftab disclose analogous art. However, Dao does not spell out the “match machine learning model output with a reference output” and “deserialization” as recited above. These features are disclosed in Wubbels and Aftab. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wubbels and Aftab into Dao to enhance its machine learning model validation functions.

Claims 8 & 15
Claims 8 and 15 are each rejected for the similar rationale given for claim 1.

Allowable Subject Matter
Claims 2, 6-7, 9, 13-14, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 6th 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references do not teach the claimed features as amended by way of the present Amendment. Accordingly, a newly cited reference, Aftab et al., is applied in the present Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175